Exhibit 10.13

AMENDMENT NO. 2

TO

DEMAND PROMISSORY NOTE

Dated:        April 30, 2010

REFERENCE IS MADE TO THE DEMAND PROMISSORY NOTE (the “Note”) dated September 24,
2007 and effective as of August 10, 2007 by KENMAR PREFERRED INVESTMENTS CORP.,
a Delaware corporation (the “Maker”) to KENMAR GLOBAL TRUST, a Delaware business
trust (the “Holder”), as amended by Amendment No. 1 to the Note dated
February 23, 2009 (“Amendment No. 1”).

Pursuant to the terms of the Note and Amendment No. 1 thereto, any portion of
the principal amount of the Note which has not been demanded by the Holder prior
to August 31, 2010 shall be due and payable by the Maker, along with all accrued
and unpaid interest thereon on August 31, 2010, unless Maker and Holder agree to
an extension thereof.

By this Amendment No. 2, Maker and Holder agree to modify the terms of the Note
as follows:

 

  3. Fifty percent (50%) of the outstanding principal amount of the Note as of
the date hereof, along with all accrued and unpaid interest thereon, shall be
due and payable by the Maker on December 31, 2010; and

 

  4. Fifty percent (50%) of the outstanding principal amount of the Note as of
the date hereof, along with all accrued and unpaid interest thereon, shall be
due and payable by the Maker on December 31, 2011.

All other terms and provisions of the Note shall remain unchanged and in full
force and effect.

This Amendment is made in the State of New York and shall be governed by and
construed in accordance with the laws of said State, without regard to conflict
of laws principles.

IN WITNESS WHEREOF, the Maker and the Holder have executed this Amendment as of
the date first written above.

 

 

KENMAR PREFERRED INVESTMENTS CORP. By:   /s/ Kenneth A. Shewer   Name:   Kenneth
A. Shewer   Title:   Chairman KENMAR GLOBAL TRUST By:   Kenmar Preferred
Investments Corp.,
its Managing Owner By:   /s/ Marc S. Goodman   Name:   Marc S. Goodman   Title:
  President